DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 28, 2018. It is noted, however, that applicant has not filed a certified copy of the 201821592046.7 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub 2015/0144926).
In re claim 1, Lee et al discloses a display panel, comprising: a substrate (i.e. it is inherent and well known in the art that semiconductor devices are manufactured onto a substrate or equivalent); a plurality of light emitting units (i.e. in this case, unit pixels as shown in Figure 3) positioned on one side of the substrate and arrange in an array, each of the plurality of light emitting units comprising a first light emitting subunit (i.e. Rp), a second light emitting subunit (i.e. Gp) and a third light emitting subunit (i.e. Bp), wherein each of the plurality of light emitting unit comprises a first electrode (i.e. 110) positioned close to the substrate, a second electrode (i.e. 165) positioned opposite to the first electrode, and a second light emitting layer (i.e. red EML 152, green EML 154, blue EML 156) positioned between the first electrode and the second electrode; at least the third light emitting subunit comprises at least one first light emitting layer (i.e. blue EML 125) positioned between the second light emitting layer and the first electrode (i.e. see at least Figure 3).
In re claim 2, Lee et al discloses wherein at least one of the first light emitting subunit or the second light emitting subunit comprises at least one first light emitting layer (i.e. blue EML 125) (i.e. see at least Figure 3).

In re claim 13, Lee et al discloses a display device, comprising a display panel, wherein the display panel comprises: a substrate (i.e. it is inherent and well known in the art that semiconductor devices are manufactured onto a substrate or equivalent); a plurality of light emitting units (i.e. in this case, unit pixels as shown in Figure 3), which is positioned on one side of the substrate and arranged in an array, and each of the plurality of light emitting units comprises a first light emitting subunit (i.e. Rp), a second fight emitting subunit (i.e. Gp) and a third light emitting subunit (i.e. Bp); wherein each of the plurality of light emitting unit comprises a first electrode (i.e. 110) positioned close to the substrate, a second electrode (i.e. 165) positioned opposite to the first electrode, and a second light emitting layer (i.e. red EML 152, green EML 154, blue EML 156) positioned between the first electrode and the second electrode; at least the third light emitting subunit comprises at least one first light emitting layer (i.e. blue EML 125) positioned between the second light emitting layer and the first electrode (i.e. see at least Figure 3).

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817